COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NOS. 2-06-424-CR 

       2-06-425-CR





SABRINA BURRUS	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Sabrina Burrus attempts to appeal her convictions for bribery and theft by a public servant.  On December 7, 2006, we notified appellant that this court may not have jurisdiction over this appeal because it appeared that the notice of appeal was not timely filed.  We stated that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court on or before December 18, 2006, a response showing grounds for continuing the appeal.  
See 
Tex. R. App. P
. 26.2(a), 44.3.  

The trial court’s judgment was signed on July 19, 2006.  Appellant filed a motion for new trial on August 18, 2006, making her notice of appeal due October 17, 2006. 
 Appellant did not file her notice of appeal, however, until November 14, 2006.  In her response, appellant concedes that her notice of appeal was not timely filed and that there are no grounds precluding us from dismissing her appeal.  Because appellant’s notice of appeal is untimely, we lack jurisdiction over the appeal.  
See Olivo v. State
, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  Accordingly, we dismiss the appeal for want of jurisdiction.  
See 
Tex. R. App. P
. 43.2(f). 



PER CURIAM



PANEL D:	MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  January 25, 2007

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.